129 Nev., Advance Opinion 31
       IN THE SUPREME COURT OF THE STATE OF NEVADA


IN RE: ANA J. FOX, DEBTOR.                           No. 59396

YVETTE WEINSTEIN, CHAPTER 7
TRUSTEE,                                              FILED
Appellant,
                                                       MAY 31J 2013
vs.
ANA J. FOX,
Respondent.



           Certified question, pursuant to NRAP 5, regarding permissible
exemptions under NRS 21.090 for property belonging not only to the
judgment debtor but also to her non-debtor spouse. United States
Bankruptcy Appellate Panel of the Ninth Circuit.
           Question answered.


Sullivan, Hill, Lewin, Rez & Engel and Elizabeth E. Stephens, Las Vegas,
for Appellant.

Ana J. Fox, Las Vegas,
in Proper Person.

Law Offices of Amy N. Tirre, P.C., and Amy N. Tirre, Reno; Lewis & Roca,
LLP, and Laury M. Macauley, Reno,
for Amicus Curiae Bankruptcy Law Section of the State Bar of Nevada.




BEFORE THE COURT EN BANC.




                                                              / 3 -/0
                                                 OPINION

                By the Court, CHERRY, J.:
                            The United States Bankruptcy Appellate Panel of the Ninth
                Circuit has certified a question of law to this court relating to permissible
                exemptions claimed by judgment debtors under Nevada's exemption
                statute, NRS 21.090. In particular, the certified question asks, "[lin
                Nevada, may a judgment debtor claim exemptions under NRS 21.090
                belonging not only to herself, but also to her non-debtor spouse?" In the
                bankruptcy case, however, only two types of exemptions are at issue: the
                exemption under NRS 21.090(1)(f) for motor vehicles and the exemption
                under NRS 21.090(1)(z) for up to $1,000 of property not already exempted,
                which is known as the "wildcard exemption." See In re Newman, 487 B.R.
                193, 196 (B.A.P. 9th Cir. 2013). Thus, we focus on whether the motor
                vehicle and wildcard exemptions may be claimed on behalf of a non-debtor
                spouse.   See NRS 21.090(1)(f) and (z), In re Fontainebleau Las Vegas
                Holdings, LLC, 128 Nev. „ 289 P.3d 1199, 1209 (2012) (rephrasing
                certified questions under NRAP 5). We adopt the plain language rationale
                embraced by the United States Bankruptcy Court for the District of Idaho
                in In re DeHaan, 275 B.R. 375 (Bankr. D. Idaho 2002), and conclude that,
                based on NRS 21.090(1)(f) and (z)'s plain language, Nevada law does not
                allow debtors to claim motor vehicle and wildcard exemptions on behalf of
                their non-debtor spouses.
                                 FACTS AND PROCEDURAL HISTORY
                             In May 2010, respondent Ana Fox filed a petition for relief
                under Chapter 7 of the United States Bankruptcy Code. Fox's spouse did
                not join in the bankruptcy petition and did not file a separate petition for
                relief. Nevertheless, under bankruptcy law, the bankruptcy estate
SUPREME COURT
       OF
     NEVADA


(0) 1947A <
                                                      2
                  includes all of the marital community property, in addition to Fox's
                  separate property. 11 U.S.C. 541(a)(2); NRS 123.225; NRS 123.230. Out
                  of the bankruptcy estate, Fox claimed exemptions for two motor vehicles
                  under NRS 21.090(1)(f) and property worth over $1,400 under NRS
                  21.090(1)(z). Both the vehicles and the other assets claimed as exemptions
                  were community property.
                              The Chapter 7 Trustee, appellant Yvette Weinstein, filed an
                  objection on the grounds that a debtor spouse may exempt only a single
                  vehicle and property worth no more than $1,000 under NRS 21.090(1)(f)
                  and (z) and a non-debtor spouse has no right to claim any exemptions in a
                  debtor spouse's bankruptcy. Fox filed a response to the Trustee's
                  objection, arguing that a debtor spouse may claim exemptions under NRS
                  21.090(1)(f) and (z) on behalf of a non-debtor spouse.
                              After a hearing, the United States Bankruptcy Court for the
                  District of Nevada entered an order overruling the Trustee's objection.
                  The court found that Nevada law allows a debtor to claim motor vehicle
                  and wildcard exemptions on behalf of a non-debtor spouse, which, in effect,
                  doubled Fox's exemptions. The Trustee timely appealed to the United
                  States Bankruptcy Appellate Panel of the Ninth Circuit. Because Nevada
                  has opted out of the federal exemption scheme, Nevada's judgment debtor
                  exemption law applies, 11 U.S.C. 522(b); NRS 21.090(3), and the
                  Bankruptcy Appellate Panel has sought a ruling from this court regarding
                  whether, under Nevada law, judgment debtors are allowed to claim
                  exemptions on behalf of non-debtor spouses. In particular, it requests a
                  definitive construction of Nevada's motor vehicle and wildcard exemption
                  provisions, NRS 21.090(1)(f) and (z). The Bankruptcy Appellate Panel


SUPREME COURT
        OF
     NEVADA


(0) 1947A     s
                                                        3
                                                                -   •   •   -   .""   -   •   •
                stayed the proceedings before it until our resolution of the certified
                question. 1
                              We have decided to consider the certified question. See NRAP
                5(a); Volvo Cars of N. Am., Inc. v. Ricci,   122 Nev. 746, 750-51, 137 P.3d
                1161, 1164 (2006) (in determining whether to exercise its discretion to
                consider certified questions, this court looks to whether the "answers may
                'be determinative' of part of the federal case, there is no controlling
                [Nevada] precedent, and the answer will help settle important questions of
                law" (quoting Ventura Grp. Ventures, Inc. v. Ventura Port Dist., 16 P.3d
                717, 719 (Cal. 2001))).
                                               DISCUSSION
                              The Nevada Constitution provides that "[t]he privilege of the
                debtor to enjoy the necessary comforts of life shall be recognized by
                wholesome laws, exempting a reasonable amount of property from seizure
                or sale for payment of any debts or liabilities. . . ." Nev. Const. art. 1, §
                14; see Bero-Wachs v. Law Office of Logar & Pulver,      123 Nev. 71, 75-76,
                157 P.3d 704, 707 (2007). Nevada's "Legislature enacted what is now NRS
                21.090 to fulfill the mandate set forth in Nevada's Constitution."    Savage
                v. Pierson, 123 Nev. 86, 90, 157 P.3d 697, 700 (2007). "The legislative
                purpose of NRS 21.090 is 'to secure to the debtor the necessary means of
                gaining a livelihood, while doing as little injury as possible to the
                creditor."    In re Galvez, 115 Nev. 417, 419, 990 P.2d 187, 188 (1999)
                (quoting Krieg v. Fellows, 21 Nev. 307, 310, 30 P. 994, 995 (1892)),
                superseded by statute on other grounds as stated in In re Christensen, 122

                      'The Bankruptcy Law Section of the State Bar of Nevada filed an
                amicus curiae brief addressing the divergent views of debtors, creditors,
                and trustees.

SUPREME COURT
     OF
   NEVADA

                                                      4
                                                                                            :
                Nev. 1309, 1320, 149 P.3d 40, 47 (2006); see Savage, 123 Nev. at 90, 157
                P.3d at 700 ("the exemptions set forth in NRS 21.090 are 'absolute and
                unqualified,' with few exceptions, 'and [their] effect is to remove the
                property beyond the reach of legal process' (alteration in original)
                (quoting Elder v. Williams, 16 Nev. 416, 423 (1882))); Sportsco Enters. v.
                Morris, 112 Nev. 625, 630, 917 P.2d 934, 936 (1996) ("In NRS 21.090, the
                Legislature provided express exemptions from execution for some property
                interests.").
                                NRS 21.090(1) states, in relevant part, that "[t]he following
                property is exempt from execution, except as otherwise specifically
                provided in this section or required by federal law:


                                      (0 Except as otherwise provided in
                                paragraph (p), [21 one vehicle if the judgment
                                debtor's equity does not exceed $15,000 or the
                                creditor is paid an amount equal to any excess
                                above that equity.


                                     (z) Any personal property not otherwise
                                exempt from execution pursuant to this subsection
                                belonging to the judgment debtor, including,
                                without limitation, the judgment debtor's equity in
                                any property, money, stocks, bonds or other funds
                                on deposit with a financial institution, not to
                                exceed $1,000 in total value, to be selected by the
                                judgment debtor.
                (Emphases added).




                      2NRS    21.090(1)(p) does not apply in the instant matter, as it
                pertains to a motor vehicle "for a person with a permanent disability."

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                         5
                                                                                           4.4;4:Fz1:-L' n117
                            We have yet to address whether a judgment debtor may claim
                Nevada's motor vehicle and wildcard exemptions on behalf of her non-
                debtor spouse. Before examining whether Nevada's personal property
                exemptions could be claimed by a debtor on behalf of a non-debtor spouse,
                we turn to the United States Bankruptcy Court for the District of Idaho,
                which recently addressed the identical question under Idaho law.          In re
                DeHaan, 275 B.R. 375 (Bankr. D. Idaho 2002). The bankruptcy court
                concluded that the Idaho exemption scheme did not allow a debtor to claim
                a second set of personal property exemptions on behalf of a non-filing
                spouse. Id. at 381-82. Focusing on the language of the applicable state
                exemption statute, the court held that "[t]he plain language speaks to the
                right of the 'individual' debtor to claim exemptions within the relevant
                monetary limits. It does not purport to authorize such a debtor to claim a
                second set of like exemptions for another individual (i.e., his spouse)." Id.
                at 382; see Idaho Code Ann. § 11-605(3), (10) (2010) (an "individual" debtor
                can claim personal property exemptions under Idaho's personal property
                exemptions).
                            In Nevada, we likewise concentrate on the plain language of
                statutes when examining issues of statutory construction. J.E. Dunn Nw.,
                Inc. v. Corus Constr. Venture, LLC, 127 Nev. „ 249 P.3d 501, 505
                (2011) ("[w]hen the language. . . is clear on its face, 'this court will not go
                beyond [the] statute's plain language" (second alteration in original)
                (quoting Great Basin Water Network v. State Eng'r, 126 Nev.          „ 234
                P.3d 912, 918 (2010))); see Hardy Cos. v. SNMARK, LLC,           126 Nev.         ,
                   , 245 P.3d 1149, 1153 (2010) (we review de novo the construction of
                statutes). "Although exemptions are to be liberally construed in favor of
                the debtor, the Court must not depart from the statutory language nor

SUPREME COURT
       OF
     NEVADA


(0) 1947A <
                                                       6
                  extend the legislative grant."   In re Lenox, 58 B.R. 104, 106 (Bankr. D.
                  Nev. 1986); see In re Christensen, 122 Nev. 1309, 1314, 149 P.3d 40,
                  43 (2006) (this court "liberally and beneficially construe [s] . . . state
                  exemption statutes in favor of the debtor").
                               The Nevada statutory subsections applicable here, NRS
                  21.090(1)(f) and (z), refer to exempt property of the judgment debtor.
                  Nowhere in these provisions does it mention the non-debtor spouse or a
                  dependent. 3 Given the plain language of NRS 21.090(1)(f) and (z), we
                  conclude that a judgment debtor may claim exemptions for a single motor
                  vehicle and up to $1,000 in personal property for herself; however, a
                  debtor is not permitted to claim those exemptions on behalf of a non-
                  debtor spouse.    See DeHaan, 275 B.R. at 382. 4 Thus, in accordance
                  with the clear and unambiguous language of NRS 21.090(1)(f) and (z), a




                        3 Non-debtor  spouses are considered dependents under the
                  Bankruptcy Code. 11 U.S.C. § 522(a)(1) (2006).

                        4 We  acknowledge that the United States Bankruptcy Court for the
                  District of Arizona reached a contrary conclusion in In re Perez, 302 B.R.
                  661, 663 (Bankr. D. Ariz. 2003) (holding that a debtor may claim that
                  property is exempt from community debts under Arizona law by asserting
                  not only his own, but also his spouse's exemptions because each spouse
                  acts for the benefit of the community and thus Arizona law allows one
                  spouse to claim the other's exemptions on her behalf).

SUPREME COURT
        OF
     NEVADA


(0) 1947A     •
                                                        7
judgment debtor in Nevada is limited to one motor vehicle exemption not
to exceed $15,000 and other personal property exemptions not to exceed
$1,000.
             We, therefore, answer the certified question in the negative as
set forth above.




                                    C
                                    Cherry
                                                                   J.




We concur:


                            C.J.
                                             Gibbons

                                              bait,14.x
                                             Parraguirre




Douglas                                      Saitta




                                      8